Order filed June 13, 2012




                                                   In The

                              Fourteenth Court of Appeals
                                          NO. 14-12-00081-CV

                                 SUSANA V. IZAGUIRRE, Appellant

                                                     V.

                                   ROBERTO S. RIVERA, Appellee


                               On Appeal from the 234th District Court
                                        Harris County, Texas
                                 Trial Court Cause No. 2010-30420A


                                               ORDER

       The clerk’s record was filed February 14, 2012. Our review has determined that a relevant item
has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not contain
Motion for Reconsideration of Third Party Plaintiff Susana V. Izaguirre's Response to Third Party
Defendant's Motion for Summary Judgment filed September 26, 2011.

       The Harris County District Clerk is directed to file a supplemental clerk’s record on or before
June 22, 2012, containing Motion for Reconsideration of Third Party Plaintiff Susana V. Izaguirre's
Response to Third Party Defendant's Motion for Summary Judgment filed September 26, 2011.

       If the omitted item is not part of the case file, the district clerk is directed to file a supplemental
clerk’s record containing a certified statement that the omitted item is not a part of the case file.



                                    PER CURIAM